       Case 2:19-cv-00929-WHA-CSC Document 4 Filed 12/11/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

ELISHA A. BURCH,                                )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )   CIVIL ACTION NO. 2:19-CV-929-WHA
                                                )               [WO]
ELMORE COUNTY JAIL, et al.,                     )
                                                )
        Defendants.                             )

                     RECOMMENDATION OF THE MAGISTRATE JUDGE

        Plaintiff Elisha Burch, an inmate incarcerated at the Elmore County Jail in Wetumpka,

Alabama, files this 42 U.S.C. § 1983 action against the Elmore County Jail and Glenn Goggans,

District Judge for the District Court of Elmore County. Burch complains that Judge Goggans

violated his constitutional rights by imposing an unreasonable cash only bond. Buch requests a

bond reduction and removal of a cash only bond. Upon review, the court concludes that dismissal

of this case prior to service of process is appropriate under 28 U.S.C. § 1915(e)(2)(B). 1

                                           I. DISCUSSION

A.      Standard of Review

        Because Burch is proceeding in forma pauperis, the court reviews his complaint under 28

U.S.C. § 1915(e)(2)(B). Under § 1915(e)(2)(B), a court must dismiss a complaint proceeding in

forma pauperis if it determines that an action is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant immune from such relief.


1
 A prisoner who is allowed to proceed in forma pauperis in this court will have his complaint screened in
accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B). This screening procedure requires the court
to dismiss a prisoner’s civil action prior to service of process if it determines that the complaint is
frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary damages
from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).
       Case 2:19-cv-00929-WHA-CSC Document 4 Filed 12/11/19 Page 2 of 6



A claim is frivolous when it “has little or no chance of success,” that is, when it appears “from the

face of the complaint that the factual allegations are clearly baseless or that the legal theories are

indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). A claim is frivolous

if it “lacks an arguable basis in law or fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A

claim is frivolous as a matter of law where, among other things, the defendants are immune from

suit, id. at 327, the claim seeks to enforce a right that clearly does not exist, id., or there is an

affirmative defense that would defeat the claim, such as the statute of limitations, Clark v. Georgia

Pardons & Paroles Bd., 915 F.2d 636, 640 n.2 (11th Cir. 1990). Courts are accorded “not only

the authority to dismiss [as frivolous] a claim based on indisputably meritless legal theory, but also

the unusual power to pierce the veil of the complaint’s factual allegations and dismiss those claims

whose factual contentions are clearly baseless.” Neitzke, 490 U.S. at 327.

       A complaint may be dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief may be granted “only if it is clear that no relief could be granted under

any set of facts that could be proved consistent with the allegations.” Hishon v. King & Spalding,

467 U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). A review on this

ground is governed by the same standards as dismissals for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure. See Jones v. Bock, 549 U.S. 199, 215 (2007). To

state a claim upon which relief may be granted, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted). To state a claim to relief that is plausible, the

plaintiff must plead factual content that “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The allegations should present a “‘plain

statement’ possess[ing] enough heft to ‘show that the pleader is entitled to relief.’” Bell Atlantic



                                                                                                      2
       Case 2:19-cv-00929-WHA-CSC Document 4 Filed 12/11/19 Page 3 of 6



Corp. v. Twombly, 550 U.S. 544, 557 (2007). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. When a

successful affirmative defense, such as a statute of limitations, appears on the face of a complaint,

dismissal for failure to state a claim is also warranted. Jones, 549 U.S. at 215.

       Pro se pleadings “are held to a less stringent standard than pleadings drafted by attorneys”

and are liberally construed. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). However,

they “must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555. And a court does not have “license . . . to rewrite an otherwise deficient pleading [by a pro se

litigant] in order to sustain an action.” GJR Investments v. County of Escambia, Fla., 132 F.3d

1359, 1369 (11th Cir. 1998), overruled on other grounds by Iqbal, 556 U.S. 662 (2009). While,

the court treats factual allegations as true, it does not treat as true conclusory assertions or a

recitation of a cause of action’s elements. Iqbal, 566 U.S. at 681. Finally, a pro se litigant “is

subject to the relevant law and rules of court including the Federal Rules of Civil Procedure.”

Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

B.     The Elmore County Jail

       Burch names the Elmore County Jail as a defendant. The law is settled that

       in order to state a claim for relief under Section 1983, a plaintiff must satisfy two
       elements. First, a plaintiff must allege that an act or omission deprived him “of
       some right, privilege, or immunity secured by the Constitution or laws of the United
       States.” Hale v. Tallapoosa Cty., 50 F.3d 1579, 1582 (11th Cir. 1995). Second, a
       plaintiff must allege that the act or omission was committed by “a person acting
       under color of state law.” Id. While local governments qualify as “persons” under
       Section 1983, state agencies and penal institutions are generally not considered
       legal entities subject to suit. See Grech v. Clayton Cty., 335 F.3d 1326, 1343 (11th
       Cir. 2003). Consequently, a county jail [is] not [a] viable defendant[] under Section
       1983. Williams v. Chatham Cty. Sherriff’s Complex, Case No. 4:07-CV-68, 2007
       WL 2345243, at *1 (S.D. Ga. Aug. 14, 2007) (“The county jail . . . has no
       independent legal identity and therefore is not an entity that is subject to suit under
       Section 1983.”).



                                                                                                   3
       Case 2:19-cv-00929-WHA-CSC Document 4 Filed 12/11/19 Page 4 of 6



Bell v. Brown, 2017 WL 3473845, at *5 (S.D. Ga. Aug. 11, 2017); see Ex parte Dixon, 55 So.3d

1171, 1172 n.1 (Ala. 2010) (“Generally, the departments and subordinate entities of municipalities,

counties, and towns that are not separate legal entities or bodies do not have the capacity to sue or

be sued in the absence of specific statutory authority.”).

        In light of the foregoing, it is clear the Elmore County Jail is not a legal entity subject to

suit and is, therefore, due to be dismissed as a defendant under 28 U.S.C. § 1915(e)(2)(B)(i).

C.      Judge Glenn Goggans

        1. Non-Final Orders. Burch’s allegations against Judge Goggans concern rulings or

decisions he made in his judicial capacity during state court criminal proceedings over which he

had jurisdiction. To the extent Burch seeks relief from adverse decisions issued by Judge Goggans

not yet final, he is not entitled to relief from this court on such claims as there is an adequate

remedy at law. Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000) (holding that “[i]n order to

receive declaratory or injunctive relief, plaintiff[] must establish that there was a [constitutional]

violation, that there is a serious risk of continuing irreparable injury if the relief is not granted, and

the absence of an adequate remedy at law.”). Specifically, Burch could appeal orders issued by

the state court to the appropriate higher state court. Since state law provides an adequate remedy

for Burch to challenge non-final orders, he is “not entitled to declaratory or injunctive relief in this

case.” Id. at 1243.

          b. Final Orders. To the extent Burch challenges the constitutionality of orders issued

by Judge Goggans which have become final under state law, this court lacks jurisdiction to render

such judgment in an action filed under 42 U.S.C. § 1983. “The Rooker-Feldman doctrine prevents

... lower federal courts from exercising jurisdiction over cases brought by ‘state-court losers’

challenging ‘state-court judgments rendered before the district court proceedings commenced.’



                                                                                                        4
       Case 2:19-cv-00929-WHA-CSC Document 4 Filed 12/11/19 Page 5 of 6



Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161

L.Ed.2d 454 (2005).” Lance v. Dennis, 546 U.S. 459, 460, 126 S.Ct. 1198, 1199 (2006). Although

“Rooker-Feldman is a narrow doctrine,” it remains applicable to bar Burch from proceeding before

this court as this case, regarding any claims challenging final orders issued by a state court, is “

‘brought by [a] state-court loser[] complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments.’ 544 U.S. at 284, 125 S.Ct. [at] 1517.” Lance, 546 U.S. at 464;

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983) (finding federal

district courts “do not have jurisdiction ... over challenges to state court decisions in particular

cases arising out of judicial proceedings even if those challenges allege that the state court’s action

was unconstitutional.”). Moreover, a § 1983 action is inappropriate either to compel or to appeal

a particular course of action by a state court. Datz v. Kilgore, 51 F.3d 252, 254 (11th Cir. 1995)

(holding that a § 1983 suit arising from alleged erroneous decisions of a state court is merely a

prohibited appeal of the state court judgment); see also Rolleston v. Eldridge, 848 F.2d 163 (11th

Cir. 1988).

       In light of the foregoing, the court concludes that dismissal of Burch’s request for

injunctive or declaratory relief regarding actions undertaken by Judge Goggans during matters

related to Burch’s state court criminal proceedings is appropriate under 28 U.S.C. §

1915(e)(2)(B)(i). See Clark, 915 F.2d 636; see also Neitzke, 490 U.S. 319.

                                        II. CONCLUSION

       Accordingly, it is the RECOMMENDATION of the Magistrate Judge this case be

DISMISSED with prejudice prior to service of process in accordance with the directives of 28

U.S.C. § 1915(e)(2)(B)(i).



                                                                                                     5
       Case 2:19-cv-00929-WHA-CSC Document 4 Filed 12/11/19 Page 6 of 6



        It is further

       ORDERED that on or before December 26, 2019, Plaintiff may file an objection to the

Recommendation. Any objection filed must specifically identify the factual findings and legal

conclusions in the Magistrate Judge’s Recommendation to which Plaintiff objects. Frivolous,

conclusive or general objections will not be considered by the District Court. This

Recommendation is not a final order and, therefore, it is not appealable.

       Failure to file a written objection to the proposed findings and recommendations in the

Magistrate Judge’s report shall bar a party from a de novo determination by the District Court of

factual findings and legal issues covered in the report and shall “waive the right to challenge on

appeal the district court’s order based on unobjected-to factual and legal conclusions” except upon

grounds of plain error if necessary in the interests of justice. 11th Cir. R. 3-1; see Resolution Trust

Co. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993); Henley v. Johnson, 885

F.2d 790, 794 (11th Cir. 1989).

       Done, this 11th day of December 2019.


                                        /s/ Charles S. Coody
                                       CHARLES S. COODY
                                       UNITED STATES MAGISTRATE JUDGE




                                                                                                     6
